Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive.
 	Applicant’s arguments that Nassar  does not disclose a confident value are not persuasive.
The confidence value (described in paragraph 0076 of the specification) in the claim is nothing more than a similarity metric or a similarity distance (e.g., the shortest distance) taught by Nassar, at column 9, lines 33-45.
Applicant’s arguments regarding utilizing a specific mathematical formula based on the multiplication that includes both Euclidean distance and cosine similarity are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 10-11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassar (US 10,964,330) in view of Suzuki (US 2021/0199639).
 	As to claim 1, Nassar discloses a computer-implemented method for classifying unlabeled input data, the computer-implemented method comprising: 
 	calculating, by a computer, Euclidean distance and cosine similarity between an unlabeled input data point to be classified and a class label centroid of each class within a set of training data (fig. 2, item 252, col. 9, lines 33-41);   
 	calculating, by the computer, a confidence value for each class label centroid based on the Euclidean distance and the cosine similarity between the unlabeled input data point and the class label centroid of each class, wherein a highest confidence value equals a best matching class label centroid to the unlabeled input data point (col. 9, lines 33-45, e.g., the shortest distance corresponds to the highest confident value); 
 	selecting, by the computer, a class label centroid having the highest confidence value (col. 9, lines 33-45); and 
 	classifying, by the computer, the unlabeled input data point using a class label corresponding to the class label centroid having the highest confidence value (col. 9, lines 41-45).
	Nassar is silent with respect to using a technique based on multiplication includes the Euclidean distance and the cosine similarity.
	Suzuki teaches using a technique based on multiplication includes the Euclidean distance and the cosine similarity (para. 0185, i.e., equation 5).  It would have been obvious to one of ordinary skill in the art to use the technique based on multiplication that includes the Euclidean distance and the cosine similarity as taught by Suzuki because Suzuki suggests, in paragraph 0185 and Fig. 6A, using the cosine similarity to further distinguish the similarity when two Euclidean distances are equal.
	As to claim 10, the combination of Nassar and Suzuki discloses the computer-implemented method of claim 1, wherein the computer calculates a respective class label centroid by determining an average vector of training data points for a corresponding class label (Nassar, col. 9, lines 9-15, lines 37-41, col. 11, lines 45-50, col. 13, lines 3-5).
 	As to claims 11, 16, these claims recite features similar to features recited in claim 1.  Therefore, they are rejected for reasons similar to those discussed above.
Allowable Subject Matter
Claims 2-9, 12-15, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art discloses the combination of features required by claims 2, 12, 17.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUOC TRAN whose telephone number is (571)272-7399. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUOC TRAN/Primary Examiner, Art Unit 2668